                 Case 20-10337-BLS          Doc 49    Filed 01/22/21       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               )   Chapter 7
                                                      )
 THE WORTH COLLECTION, LTD.,                          )   Case No. 20-10337 (BLS)
                                                      )
                          Alleged Debtor.             )
                                                      )

     AGREED ORDER CONTINUING HEARING ON INVOLUNTARY PETITION

          THIS MATTER COMING BEFORE THE COURT on the status hearing on the

Amended Chapter 7 Involuntary Petition [D.I. 8] filed against The Worth Collection, LTD.

(“Worth”); this Court finding that MidCap Funding IV Trust (as senior secured lienholder of

certain assets of Worth and as junior secured lienholder of certain other assets of the Worth,

“MidCap”), Monroe Capital Management Advisors, LLC (as agent to the junior secured lienholder

of certain assets of the Worth and as senior secured lienholder of certain other assets of the Worth,

“Monroe”); and the Ad Hoc Committee of Creditors, comprised of Slate Studios, LLC, North East

Courier, Inc., Newell Fashion Center Inc., Superb Stitch Inc., CK Trading Co., Ltd., River Glory

Limited, and Co-Source Solutions (collectively, the “Petitioners,” and along with MidCap and

Monroe, the “Parties”) hereby stipulate, and Worth does not object, to the terms of this Agreed

Order; it is hereby stipulated by the Parties and ordered by this Court:

          1. The Parties agree to defer entry of the order of relief in this case so as to facilitate

             continued discussions until the continued status hearing provided for herein, and the

             status hearing on this matter shall be continued to February 25, 2021, at 10:00 a.m.

             EST.
            Case 20-10337-BLS           Doc 49   Filed 01/22/21   Page 2 of 2




    2. In addition to the carveouts of its collateral previously agreed to by MidCap reflected

        in stipulations filed with this Court, MidCap and Monroe agree to an additional

        carveout of $2,500 for legal fees and expenses incurred by Goldstein & McClintock

        LLLP, as counsel for the Petitioners (including reimbursement of the legal fees and

        expenses already incurred). Such carve-out shall be subject to Monroe advancing such

        amount as a further extension of credit to Worth to an account designated by MidCap

        (upon which such funds shall be the collateral of MidCap, and MidCap agrees that such

        collateral shall be used for the purpose herein), and then shall be remitted to the

        Petitioner’s counsel.




Dated: January 22nd, 2021 Wilmington,
Delaware
                                          BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                             2
